DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 6/12/2020, the claims filed on 7/15/2022, the Terminal Disclaimer filed on 7/15/2022, and the interview conducted on 7/22/2022.  

Reasons for Allowance

Claims 20-37 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 20, 27, and 32

Receiving a plurality of predetermined inclusion dependency pairs comprising primary key-foreign key pairs classified as positive training data and positive validation data, and non primary key-foreign key pairs classified as negative training data and negative validation data, wherein the positive validation data and the negative validation data form a validation data set; split the positive training data and the negative training data into training data sets; compute a plurality of primary key-foreign key features for the inclusion dependency pair of the prospective primary key and the prospective foreign key, the training data sets, and the validation data set; generate trained machine learning models corresponding to the training data sets by training each of one or more machine learning classification algorithms using the training data sets and the computed primary key-foreign key features of the training data sets; and perform majority voting on the determined resultant for the each of the one or more machine learning classification algorithms to determine a primary key-foreign key relationship among the data in the selected first column of data of the first table and the selected second column of data of the second table, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Drevo et al. (US 20160132787 A1) discloses a multi-methodology, multi-user, self-optimizing Machine Learning as a Service for that automates and optimizes the model training process, but fails to disclose receiving a plurality of predetermined inclusion dependency pairs comprising primary key-foreign key pairs classified as positive training data and positive validation data, and non primary key-foreign key pairs classified as negative training data and negative validation data, wherein the positive validation data and the negative validation data form a validation data set; split the positive training data and the negative training data into training data sets; compute a plurality of primary key-foreign key features for the inclusion dependency pair of the prospective primary key and the prospective foreign key, the training data sets, and the validation data set; generate trained machine learning models corresponding to the training data sets by training each of one or more machine learning classification algorithms using the training data sets and the computed primary key-foreign key features of the training data sets; and perform majority voting on the determined resultant for the each of the one or more machine learning classification algorithms to determine a primary key-foreign key relationship among the data in the selected first column of data of the first table and the selected second column of data of the second table, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Further, Zhang et al. (“On Multi-Column Foreign Key Discovery”) discloses a robust algorithm for discovering single-column and multi-column foreign keys, but fails to disclose receiving a plurality of predetermined inclusion dependency pairs comprising primary key-foreign key pairs classified as positive training data and positive validation data, and non primary key-foreign key pairs classified as negative training data and negative validation data, wherein the positive validation data and the negative validation data form a validation data set; split the positive training data and the negative training data into training data sets; compute a plurality of primary key-foreign key features for the inclusion dependency pair of the prospective primary key and the prospective foreign key, the training data sets, and the validation data set; generate trained machine learning models corresponding to the training data sets by training each of one or more machine learning classification algorithms using the training data sets and the computed primary key-foreign key features of the training data sets; and perform majority voting on the determined resultant for the each of the one or more machine learning classification algorithms to determine a primary key-foreign key relationship among the data in the selected first column of data of the first table and the selected second column of data of the second table, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Accordingly, the 35 USC § 102(a)(1) and 35 USC § 103 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 7/15/2022, with respect to the 35 USC § 112(b) rejection of claims 9 and 19 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 9 and 19 is withdrawn.

Applicant’s arguments and amendments and in view of the Terminal Disclaimer, filed on 7/15/2022, with respect to the double patenting rejection of claims 1-3, 5-7, 9-13, 15-17, 19, and 20 have been fully considered and are persuasive.  The 3 double patenting rejection of claims 1-3, 5-7, 9-13, 15-17, 19, and 20 is withdrawn.

Applicant’s arguments and amendments, filed on 7/15/2022, with respect to the 35 USC § 101 rejection of claims 1-19 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 1-19 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al., "On Multi-Column Foreign Key Discovery", 2010, Proceedings of the VLDB Endowment, Vol. 3, No. 1, pp. 805-814.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127